Case 2:19-cr-00013-JPJ-PMS Document 152 Filed 08/06/20 Page 1 of 7 Pageid#: 587




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                        BIG STONE GAP DIVISION

  UNITED STATES OF AMERICA,                       )
                                                  )
                                                  )     Case No. 2:19CR00013-001
                                                  )
  v.                                              )     OPINION AND ORDER
                                                  )
  TYLAN LUCAS,                                    )     By: James P. Jones
                                                  )     United States District Judge
                    Defendant.                    )

       Debbie H. Stevens, Special Assistant United States Attorney, Abingdon,
 Virginia, for United States; Nancy C. Dickenson-Vicars, Assistant Federal Public
 Defender, Abingdon, Virginia, and Randy V. Cargill, Assistant Federal Public
 Defender, Roanoke, Virginia, for Defendant.

       The defendant, Tylan Lucas, awaiting sentencing, objects to his

 characterization in the Presentence Investigation Report (PSR) as a Career Offender

 under § 4B1.1 of the U.S. Sentencing Commission Guidelines Manual (Nov. 2018)

 (USSG). The objection has been briefed and is ripe for decision.

                                           I.

       Lucas was an inmate at a federal prison located in this judicial district. On

 March 31, 2019, his codefendant, Shauntae Crummer, while visiting Lucas at the

 prison, surreptitiously passed narcotics to him, but was observed by prison

 personnel, and the drugs were later recovered from Lucas’ stool.      Lucas pleaded

 guilty to all counts of the Indictment arising from this event.
Case 2:19-cr-00013-JPJ-PMS Document 152 Filed 08/06/20 Page 2 of 7 Pageid#: 588




       A Career Offender is defined in the guidelines as follows:

       (1) the defendant was at least eighteen years old at the time the
       defendant committed the instant offense of conviction; (2) the instant
       offense of conviction is a felony that is either a crime of violence or a
       controlled substance offense; and (3) the defendant has at least two
       prior felony convictions of either a crime of violence or a controlled
       substance offense.

 USSG § 4B1.1(a). Lucas has a prior federal drug trafficking conviction and a prior

 state (Nebraska) felony assault conviction. He does not object to the use of the drug

 conviction as a predicate or the timeliness of either conviction.1 His sole objection

 is that the Nebraska conviction was not of a crime of violence.

        A “crime of violence” is defined in the guidelines as follows:

       The term “crime of violence” means any offense under federal or state
       law, punishable by imprisonment for a term exceeding one year, that--

       (1) has as an element the use, attempted use, or threatened use of
       physical force against the person of another, or

       (2) is murder, voluntary manslaughter, kidnapping, aggravated assault,
       a forcible sex offense, robbery, arson, extortion, or the use or unlawful
       possession of a firearm described in 26 U.S.C. § 5845(a) or explosive
       material as defined in 18 U.S.C. § 841(c).

 USSG § 4B1.2(a).

       The parties contest whether the Nebraska felony of which Lucas was

 convicted falls within the force clause of § 4B1.2(a)(1), using the categorical



       1
          See USSG §§ 4B1.2 cmt. n.3, 4A1.2(e) (providing for time periods for predicate
 convictions).
                                           -2-
Case 2:19-cr-00013-JPJ-PMS Document 152 Filed 08/06/20 Page 3 of 7 Pageid#: 589




 approach, which “takes into account only the definition of the offense and the fact

 of conviction.” United States v. Pierce, 278 F.3d 282, 286 (4th Cir. 2002). The

 parties agree that the statute of his conviction, Neb. Rev. Stat. § 28-308, provides

 that “[a] person commits the offense of assault in the first degree if he or she

 intentionally or knowingly causes serious bodily injury to another person.”

       The defendant argues that under the Nebraska Supreme Court’s construction

 of section 28-308, there is no requirement that the accused intended to cause serious

 bodily injury; only that he or she intentionally or knowingly caused the act that

 produced the serious bodily injury. For example, in State v. Leibhart, 662 N.W.2d

 618 (Neb. 2003), the accused was charged with first-degree assault under section

 28-308 after a child under her care exhibited shaken baby syndrome. The court

 upheld the sufficiency of the circumstantial evidence of guilt, noting that “the

 required intent in the present case was an intent to shake Emily, not necessarily an

 intent to cause the specific brain injury that resulted from her shaking.” Id. at 630.

 In other words, “[w]hen one deliberately does an act which proximately causes and

 directly produces a result which the criminal law is designed to prevent, the actor is

 legally and criminally responsible for all the natural or necessary consequences of

 the unlawful act, although a particular result of the act was not intended or desired.”

 Id. at 629–30.




                                           -3-
Case 2:19-cr-00013-JPJ-PMS Document 152 Filed 08/06/20 Page 4 of 7 Pageid#: 590




       Because of this lack of specific intent to cause serious bodily injury, the

 defendant contends that the Nebraska statute omits any requirement of proof of

 physical force by the perpetrator, and thus does not comply with the force clause.

 This argument finds support in the recent Fourth Circuit opinion in United States v.

 Battle, 927 F.3d 160 (4th Cir. 2019).2 There the question was whether a Maryland

 conviction for assault with intent to murder was a predicate violent felony.

 Reviewing prior precedent, including in particular United States v. Castleman, 572

 U.S. 157 (2014), and its own United States v. Middleton, 883 F.3d 485 (4th Cir

 2018), the court of appeals held that the “requisite mens rea is crucial in the force

 analysis.” 927 F.3d at 166. Thus, in upholding the Maryland conviction as a valid

 predicate, even in the face of an argument that it could be committed without

 involving the use of physical force, the court relied on the state crime’s specific

 intent to cause bodily injury. “Following Castleman, it is impossible to intend to

 cause injury or death without physical force as contemplated under the ACCA.” Id.

 at 167. The court excluded cases like Middleton, however, “where a crime does not

 have as an element the intentional causation of death or injury.” Id.at 166.




       2
            While Battle involved the force clause of the Armed Career Criminal Act,
 precedents involving the similarly worded sentencing guideline are applicable. United
 States v. King, 673 F.3d 274, 279 n.3 (4th Cir. 2012).

                                          -4-
Case 2:19-cr-00013-JPJ-PMS Document 152 Filed 08/06/20 Page 5 of 7 Pageid#: 591




       The exception noted in Battle is present here. The Nebraska statute does not

 require an intent to cause serious bodily injury. Moreover, it does not expressly

 require the use of physical force, meaning “violent force — that is, force capable of

 causing physical pain or injury to another person.” Johnson v. United States, 559

 U.S. 133, 140 (2010). Accordingly, the Nebraska statute of which Lucas was

 convicted cannot be a predicate under the force clause of § 4B1.2(a)(1).

       The government also contends that the conviction under the Nebraska statute

 is a predicate based on the enumerated offense clause of §4B1.2(a)(2), in that it is

 an “aggravated assault.” However, for the reasons previously stated, that argument

 is rejected. See United States v. Rosales-Hernandez, 334 F. App’x 814 (9th Cir.

 2009) (unpublished).

                                        II.

       Another issue in this case, unrelated to the defendant’s Career Offender

 objection, requires resolution.

       The defendant initially pleaded guilty without a plea agreement to Counts 2

 and 8 of the Indictment at a hearing on January 3, 2020. Thereafter, he entered into

 a written Plea Agreement to the remaining Counts 1, 3, and 9. On January 7, 2020,

 he entered into an Addendum providing that all of the terms of the Plea Agreement

 would apply to Counts 2 and 8. A second change-of-plea hearing was held on

 January 7. The Covid-19 pandemic delayed the sentencing, and on July 10, 2020,


                                          -5-
Case 2:19-cr-00013-JPJ-PMS Document 152 Filed 08/06/20 Page 6 of 7 Pageid#: 592




 the defendant file a pro se motion seeking to withdraw his guilty pleas. Mot., ECF

 133. Thereafter, he made clear, both in writing and at a motion hearing, that he did

 not wish to withdraw his guilty plea as to any of the charges, but that instead he

 wished to withdraw from his Plea Agreement on the ground that it contained a

 waiver of appeal. At the motion hearing, he explained that the reason for his position

 was that the waiver of appeal would prevent him from being able in the future to

 collaterally attack the Nebraska first-degree assault conviction. He stated that he

 realized that he could not attack that conviction in the current sentencing proceeding,

 see USSG § 4A1.2 cmt. n.6, but that the appeal waiver would preclude him from

 ever seeking to attack the Nebraska conviction in the courts of Nebraska.            I was

 unsuccessful in my attempt to dissuade him from that view of the construction of the

 waiver of appeal provision, as was, presumably, his attorneys.3

        In any event, the defendant is not entitled to withdraw from his Plea

 Agreement and the government is not entitled to assert any of its remedies for a

 violation of the Plea Agreement by the defendant. The defendant has made clear

 that he is not attempting to withdraw his guilty plea; nor does he even contend that

 he has a right to appeal in this case. Nothing he has done so far adversely affects


        3
           The assault conviction involved the allegations that the victim gave the defendant
 a ride and when the defendant pulled a gun, the victim exited the vehicle, and the defendant
 shot the victim as he was walking away. PSR ¶ 48, ECF No. 132. The defendant has filed
 a copy of a writing purportedly from the alleged victim recanting his prior testimony. Mot.
 Ex. A, ECF 133-1.
                                             -6-
Case 2:19-cr-00013-JPJ-PMS Document 152 Filed 08/06/20 Page 7 of 7 Pageid#: 593




 his obligations under the Plea Agreement. If he wants to continue to believe the

 mistaken view that he can’t ever attack his conviction in Nebraska because of the

 appeal waiver in his Plea Agreement, he may, but that doesn’t affect his obligations

 in that document to the government.

                                         III.

       For the reasons stated, the defendant’s objection to his classification as a

 Career Offender is SUSTAINED. The Probation Officer shall prepare an Addendum

 to the Presentence Investigation Report recalculating the defendant’s guideline

 scoring based on the court’s ruling. The Clerk shall reschedule the defendant’s

 sentencing hearing.

       It is so ORDERED.


                                                ENTER: August 6, 2020

                                                /s/ JAMES P. JONES
                                                United States District Judge




                                         -7-
